Citation Nr: 0941000	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-35 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 
2005, for a 70 percent disability evaluation for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The Veteran had active service from September 1969 to 
February 1977, from January to June 1991, and from December 
1995 to August 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia that denied the benefit sought on appeal.  

The Veteran appealed the initial rating for PTSD assigned in 
a November 2003 rating decision.  However, that issue was 
withdrawn by the Veteran in a March 2007 written statement 
and is therefore no longer on appeal. 



FINDINGS OF FACT

1.  The Veteran filed an original claim for entitlement to 
service connection for PTSD on August 25, 2003.

2.  Prior to July 28, 2005, the Veteran's PTSD was manifested 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.

3.  During his July 2009 BVA hearing, the Veteran indicated 
his desire to withdraw his claim for entitlement to service 
connection for irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 25, 2003, 
for a 70 percent rating for PTSD have been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.400, 4.126, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for withdrawal by the Veteran of his claim 
for entitlement to service connection for irritable bowel 
syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Veteran's earlier effective date claim arises from his 
disagreement with the effective date assigned to a stage of 
his initial rating following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private and VA treatment records with the claims folders, and 
he was afforded VA examinations in November 2003, July 2005, 
July 2006, and December 2008.  He and his wife also provided 
testimony before the BVA on this matter, and the Veteran also 
provided testimony before RO personnel.  The Board finds that 
no additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 

The United States Court of Appeals for Veteran s Claims 
(Court) has held that VCAA notice is not required for appeals 
arising from downstream elements of a claim (such as an 
effective date).  Goodwin v. Peake, 22 Vet. App. 128 (2008). 
Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Id.  There has been no allegation of 
prejudice in this case.

Earlier Effective Date Claim

The effective date of an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2009).  A "claim" is defined 
in VA regulations as "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 
C.F.R. § 3.1(p) (2009).  An informal claim is "[a]ny 
communication or action indicating intent to apply for one or 
more benefits."  38 C.F.R. § 3.155(a) (2009).  
Significantly, such an informal claim must identify the 
benefit sought.  Id.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).

As the effective date in question in this case arises from an 
initial rating claim, the earlier effective date regulations 
pertaining to increased ratings are not for application here.  
See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(when the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, 
such initial rating claim is distinguished from claims for 
increased ratings for already service-connected 
disabilities).

A 70 percent evaluation is warranted for PTSD if the Veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine actives; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002). On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
United States Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Global Assessment of Functioning (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  DSM-IV; 38 C.F.R. §§ 
4.125, 4.130 (2009); see Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  Id.  An assigned GAF score, like an examiner's 
assessment of the severity of a condition, is not dispositive 
of the percentage rating issue; rather, it must be considered 
in light of the actual symptoms of a psychiatric disorder 
(which provide the primary basis for the rating assigned).  
See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's 
classification of the level of psychiatric impairment, by 
word or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. 
Reg. 43186 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Historically, in a November 2003 rating decision the RO 
granted service connection for PTSD and assigned a 50 percent 
disability rating, effective from August 25, 2003, the date 
of the Veteran's original claim for service connection for 
PTSD.  The Veteran appealed the assignment of the 50 percent 
rating for his PTSD (as noted in the Introduction, above, the 
Veteran later withdrew his appeal of a higher rating for PTSD 
in 2007).  Consequently, a 70 percent rating was awarded in 
an October 2005 rating decision, and an effective date of 
July 28, 2005, was assigned.  The effective date was based on 
the findings of a VA examination of that date.

Thus, the case had been pending since the filing of the 
original claim for service connection for PTSD.  Therefore, 
the question in this case is whether the Veteran is entitled 
to a 70 percent rating at any time between the date his 
original claim was filed in August 25, 2003, and the current 
effective date of the 70 percent rating, July 28, 2005.  
Essentially, the Veteran asserts that his PTSD met the 
criteria for a 70 percent rating on August 25, 2003, the date 
he filed his original claim for service connection for PTSD.  
He contends that this date should be the effective date for 
his entitlement to a 70 percent rating.  The Board agrees.

In support of this rating, the Board has considered the 
evidence of record which reflects that the Veteran had severe 
PTSD for many years prior to the time he filed his original 
claim for service connection in 2003.  This evidence includes 
his service records which reflect significant combat service 
in the Republic of Vietnam as well as service in Southwest 
Asia and Bosnia; his military awards and decorations, 
including the Combat Infantryman Badge and the Bronze Star 
with "V" device; a record of VA inpatient treatment for PTSD 
in March 1997 with a GAF of 35; and lay statements and 
testimony from co-workers and the Veteran's wife which 
describe him as someone who for years has "not mix[ed] well 
with others in a social or family way," who frequently 
experiences flashbacks and bad dreams, and who is feared by 
family and co-workers alike.  For example, one co-worker 
described an incident where he thought the Veteran was going 
to kill a fellow soldier (National Guardsman) so he told the 
soldier "to leave [the] armory for fear of his life."  He 
then found the Veteran in a state of distress.  This incident 
led to the Veteran's hospitalization in 1997.

The Board has also considered the evidence developed between 
August 25, 2003, the date of the Veteran's claim, and July 
28, 2005, the current effective date of the 70 percent 
rating.  This evidence includes reports from J.L., the 
Veteran's therapist at the Vet Center in Wheeling, West 
Virginia; VA treatment records that show increases in 
medication to treat symptoms of depression, anxiety, sleep 
issues, and irritability; and statements from the Veteran's 
wife and former co-workers/fellow soldiers.  Lastly, the 
Board has considered evidence developed since July 2005, 
including additional VA treatment records and examination 
reports and the testimony of the Veteran and his wife at 
hearings focusing on this earlier effective date issue, 
including a BVA hearing in July 2009.  

Taken together, the aforementioned evidence shows that the 
Veteran was severely impaired by PTSD since August 25, 2003.  
In particular, VA treatment records in February 2004, April 
2004, June 2004, July 2004, October 2004, and February 2005 
endorse increased symptoms of PTSD as evidenced by increasing 
amounts of medication prescribed on each of those occasions.  
In April 2004 increased irritability was noted, and in 
October 2004 increased nightmares and increased irritability 
were noted.  The April 2004 VA outpatient treatment record 
revealed that the Veteran reported that he "threatens his 
peers and they leave him alone" and that his "supervisors 
are afraid of me."  These records also show reports of 
intrusive thoughts, nightmares, and episodes of panic.  

Significantly, the November 2003 VA examination report noted 
that the Veteran had no remissions in the past year and had 
in fact "continued to deteriorate" as manifested by nightly 
nightmares, intrusive thoughts "throughout the day" 
including finding the body of his best friend in service, 
killing three individuals as a sniper, and pulling men out of 
a burning tank.  His GAF score was 51.  That examiner also 
reported that the Veteran's employment as a janitor at the 
local Armory was "marginal" and "at a minimal service 
level."  He further noted that the Veteran "has isolated 
himself from others except he has been able to maintain 
family relations."

His Vet Center therapist, J.L., revealed in November 2003 
that the Veteran had panic attacks that mimic heart attacks.  
He noted in May 2004 that the Veteran's panic attacks 
"remain a major issue" and that they occur three times per 
week.  In December 2004, J.L. noted that the Veteran had 
noncardiac, or stress-related, chest pains four times in a 
day.  Also, the Veteran was reported to fight suicidal 
ideation despite his medication.  Due to the Veteran's 
concern about his impaired impulse control and his inability 
to adapt to stressful situations, he "has to leave the 
Armory early or not show up for work to avoid stressful 
encounters with visiting senior officer staff or troops 
returning from Iraq."  These behaviors clearly show a 
difficulty adapting to stressful circumstances.

The statements of mental health professionals as well as the 
Veteran, his wife, and his former co-workers reveal that he 
has occupational and social impairment with difficulties in 
most areas.  His Vet Center therapist in November 2003 noted 
that he isolates himself in one room of the house to avoid 
situations that would evoke an anger response; that he has 
few friends and that he rarely socializes even with family.  
Thus, it is reasonably shown that occupational and social 
impairment with deficiencies in most areas was manifested 
prior to July 28, 2005, i.e., since the earliest possible 
effective date, August 25, 2003.

In conclusion, the Board finds that the evidence of record 
supports an earlier effective date, August 25, 2003, for the 
70 percent rating.  The Board notes that an April 2009 rating 
decision awarded a 100 percent schedular rating for PTSD 
effective August 5, 2008.  This is the maximum possible 
evaluation.  Assignment of further staged ratings is not 
warranted.  See Fenderson, supra.

Service Connection Claim

During his July 2009 Travel Board hearing, the Veteran 
indicated his desire to withdraw his claim for entitlement to 
service connection for irritable bowel syndrome.  Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal that fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn at any 
time before the Board promulgates a decision.  38 C.F.R. § 
20.202.  Withdrawal may be made by the Veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204.  Here, 
the Veteran has withdrawn his claim for entitlement to 
service connection for irritable bowel syndrome and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to that claim.  As such, 
the Board does not have jurisdiction to review his claim for 
entitlement to service connection for irritable bowel 
syndrome and it is dismissed.  


ORDER

Subject to the provisions governing the award of monetary 
benefits, an effective date of August 25, 2003, for the 
assignment of a 70 percent disability rating for PTSD is 
granted.

The claim for service connection for irritable bowel syndrome 
is dismissed.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


